ACCEPTED
                                                                                       03-16-00726-CV
                                                                                             14588250
                                                                            THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                   1/5/2017 4:27:16 PM
                                                                                     JEFFREY D. KYLE
                                                                                                CLERK
                     IN THE COURT OF APPEALS FOR THE
                          THIRD DISTRICT OF TEXAS
                                                                      FILED IN
                                                               3rd COURT OF APPEALS
S.O.,                                )                             AUSTIN, TEXAS
       APPELLANT                     )                         1/5/2017 4:27:16 PM
                                     )                           JEFFREY D. KYLE
VS.                                  )              CAUSE              Clerk
                                                             NO. 03-16-00726-CV
                                     )
                                     )
UNIVERSITY OF TEXAS AT AUSTIN        )
PRESIDENT GREGORY L. FENVES et al. )
(in their official capacities only), )
       APPELLEES                     )

                UNOPPOSED MOTION TO EXTEND TIME TO
                      FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

       Appellant S.O. files this Motion to Extend Time to File her Appellant’s
Brief. See Tex. R. App. 10.1.

1.      This case is an appeal from S.O v. University of Texas at Austin President

Gregory L. Fenves, et al. (in their official capacities only); Cause No: D-1-GN-16-

000517, from the 419th Judicial District of Travis County, Texas.

2.      Notice of appeal was filed on or around October 26, 2016.

3.      The clerk’s record was filed on November 10, 2016.

4.      The reporters’ records were filed and complete on November 14, 2016.

5.      The Appellant’s brief is presently due on January 13, 2017.

6.      Appellant requests an extension of time of 30 days, or until February

13, 2017, to file her Appellant’s Brief.
7.    This is Appellant’s Second request for an extension. Counsel for

Appellant seeks the additional time due to her brother passing away unexpectedly

during the early morning hours of January 3, 2017. Mr. Kawaja's funeral is

scheduled to take place on Saturday January 7, 2017. Ms. Kawaja has been the

primary attorney working on this matter and Mr. Kawaja, as her legal assistant, had

information which was critical to the case. Due to the loss our office has endured,

and in the interest of justice, an extension is humbly requested so that Mr. Kawaja’s

work can properly be compiled and so that Ms. Kawaja has the time necessary to

attend to the sensitive nature that this bereavement and loss entails. In light of such

tragic events, Ms. Kawaja needs this time to be with her family and will be

temporarily unavailable to handle this matter.

8.    Certificate of Conference: Per Tex. R. App. P. 10.1(a)(5), David K. Sergi

has conferred with opposing counsel Michael Patterson, who stated he is not

opposed to this Motion.

9.    Appellant S.O. therefore respectfully requests that the Court extend the

time for filing the Appellant’s Brief to February 13, 2017. This request is not for

delay but so that justice may be done.


                                        Respectfully submitted,
                                        Sergi & Associates, P.C.

                                        /S/ David K. Sergi_____
                                      By: David K. Sergi
                                      Texas Bar No. 18036000
                                      David@sergilaw.com
                                      329 South Guadalupe
                                      San Marcos, Texas 78666
                                      Tel: (512) 392-5010
                                      Fax: (512) 392-5042




                                      Of Counsel:
                                      Anita Kawaja
                                      Law Offices of Anita Kawaja
                                      6030 Claridge Dr.
                                      Houston, Texas 77096
                                      Tel: (713) 775-5679
                                      Anita@sergilaw.com




                        CERTIFICATE OF SERVICE

      I certify that a copy of the foregoing document has been served on the
following counsel on January 5, 2017:

      Michael J. Patterson
      Assistant Attorney General
      Office of the Attorney General
      General Litigation Division
      PO Box 12548, Capitol Station
      Austin, Texas 78711-2548
      Fax: (512) 320-0667
      Email: michael.patterson@texasattorneygeneral.gov


                                           /s/ David K. Sergi
                                      ________________________
                                             David K. Sergi